Citation Nr: 1536953	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiac disability (claimed as hypertensive heart disease), to include as secondary to a service-connected pulmonary disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified at a video conference hearing before the Board in May 2014.  

The Board remanded the Veteran's claim for additional development in August 2014 and February 2015  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2014 Board Remand directed the RO to obtain the Veteran's VA treatment records from June 2010 to present.  The November 2014 Supplemental Statement of the Case (SSOC) cites VA treatment records from Central Texas and Fayetteville that do not appear in the electronic claims folder.  Therefore, remand is warranted to obtain these records.

Additionally, the September 2014 VA examiner opined in a May 2015 statement that the Veteran's:

[S]ervice connected pulmonary fibrosis appears to have aggravated his heart disability beyond its natural progression due to the fact the workload of the heart from the pulmonary condition.  I cannot say without pure speculation what his baseline level of heart disease is, only that his pulmonary fibrosis has aggravated his heart condition to the point he is at at this time.

The RO, despite this statement, did not grant service connection because 38 C.F.R. § 3.310(b) states that:

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

The examiner did not explain why he could not establish a baseline without resorting to speculation.  Therefore, remand is warranted to indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disabilities at issue or because of some other reason.

Accordingly, the case is REMANDED for the following action:

1. Upload the VA treatment records cited in the November 2014 SSOC (including any subsequent records from the Central Texas or Fayetteville facilities) into the Veteran's electronic claims folder.

2. Obtain an addendum opinion from the September 2014 VA examiner (or a similarly qualified physician if this examiner is unavailable) to explain why he could not establish the Veteran's baseline level of heart disease without resorting to speculation.

3. Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a SSOC and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




